Dismissed and Opinion filed March 27, 2003








Dismissed and Opinion filed March 27, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00124-CV
____________
 
RICHARD J. VOORHIES, MATRIX INTERESTS, INC.
and ALBERT DANIELS, JR., Appellants
 
V.
 
FRANK ADIL, SHARON WASHINGTON, ANGELA CUNNINGHAM
and MYRTLE SIMPSON, Appellees
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 01-55515
 
 

M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 11,
2002.  The notice of appeal was filed on
January 15, 2003.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on February 27, 2003, the Court
issued an order stating that unless appellants paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  




The filing fee has not been paid, and appellants have not
responded to the Court=s order of February 27, 2003. 
Moreover, this Court has been notified that appellants have not made
arrangements to pay for preparation of the clerk=s record or reporter=s record for this appeal. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.